Justice SAYLOR,
concurring.
I join the majority opinion, as applied to a manufacturing-defect case. However, particularly in light of the idiosyncratic fashion in which strict-liability jurisprudence has been applied in Pennsylvania, see generally Bugosh v. I. U. N. Am., Inc., 601 Pa. 277, 279-98, 971 A.2d 1228, 1229-40 (2009) (Saylor, J., dissenting), I would not extend such holding to other scenarios (such as strict-liability, design-defect liti*1102gation) without careful consideration of the fundamental fairness of doing so in a case or cases presenting material facts. In this regard, I note that strict products liability was originally fashioned with manufacturing defects in mind, and its uncritical extension to other areas, including the design-defect arena, has resulted in tremendous uncertainty, controversy, and instability, which continue to require this Court’s attention to remediate beginning at a foundational level. See id.